In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-19-00163-CV
    ___________________________

  IN RE HARRIET NICHOLSON, Relator




            Original Proceeding
      Trial Court No. 342-262692-12


    Before Bassel, Kerr, and Pittman, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: May 14, 2019




                                         2